Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 3-19 are pending.

Response to Arguments
In view of the amendments and remarks dated 4/8/2022, 35 USC 112(f) is NOT invoked by claims 1, 3-11 and 14-19 and further the 35 USC 112(b) rejections are withdrawn.
 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  

The applicant argues with respect to amended claims 1, 12, and 13 that Horvitz fails discloses “wherein the first reliability data is indicative of the reliability with respect to at least one of factors which influence reliability.” Specifically, the applicant alleges Horvitz completely fails to disclose or suggest acquiring virtual sensing data representative of a situation in a surrounding of a physical sensor, calculating a reliability of sensing data, based on the virtual sensing data, by using acquired calculation criterion, to generate first reliability data indicative of the reliability with respect to at least one of factors which influence the reliability.
 
The examiner disagrees. Horvitz discloses: 
acquiring first virtual sensing data representative of a first determination result with respect to a situation in a surrounding of a physical sensor (Fig. 1, label 108 and [0026], particularly, “The sensor interface component 108 can be communicatively coupled to a plurality of sensors 102-106 that are utilized to determine a state of a traffic system (or other suitable system where the concepts described herein can be employed). The sensors 102-106 can include pressure sensors embedded within road segments and utilized to determine rate of traffic flow and/or number of vehicles within a region. Sensors 102-106 can also include visual image sensors including, but not limited to, satellite images and video cameras (e.g., stationary cameras as well as cameras mounted on a helicopter, blimp, etc.).”); 
acquiring a first calculation criterion (Fig. 1, label 110 and [0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”); and 
calculating a reliability of sensing data, based on the acquired first virtual sensing data, by using the acquired first calculation criterion, to generate first reliability data (Fig. 1, label 118 and [0039]-[0040], particularly, “The creation of such models with machine learning relies on the storage of a library of likely sensor failure data along with relevant contextual data to create predictive models that can be applied to any sensors. Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc. Constructed models can be applied in real-time to interpret the reliability of sensors, including deterministic and stochastic functions of outputs that can be applied to use the erroneous data (e.g., this sensor can provide valuable information but it has to be resealed, etc.).”), 
wherein the first reliability data is indicative of the reliability with respect to at least one of factors which influence the reliability ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).
Specifically, with regard to the last limitation (both the calculating and the wherein clause), Horivitz discloses “generat[ing] first reliability data” when it recites, “Constructed models can be applied in real-time to interpret the reliability of sensors, including deterministic and stochastic functions of outputs that can be applied to use the erroneous data (e.g., this sensor can provide valuable information but it has to be resealed, etc.).” which is “indicative of the reliability with respect to at least one of factors which influence the reliability” because it includes “deterministic and stochastic functions of outputs” that necessarily are “at least one of factors which influence the reliability” simply based on the fact that reliability is being calculated and these are the factors that influence it in the context of Horivitz’s disclosure. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Horvitz (US Pub. No. 2009/0002148; cited on IDS).

As to claim 1, Horvitz a data generating apparatus comprising a processor coupled to a memory, the processor configured to perform operations (Fig. 1, label 100) comprising: 
acquiring first virtual sensing data representative of a first determination result with respect to a situation in a surrounding of a physical sensor (Fig. 1, label 108 and [0026], particularly, “The sensor interface component 108 can be communicatively coupled to a plurality of sensors 102-106 that are utilized to determine a state of a traffic system (or other suitable system where the concepts described herein can be employed). The sensors 102-106 can include pressure sensors embedded within road segments and utilized to determine rate of traffic flow and/or number of vehicles within a region. Sensors 102-106 can also include visual image sensors including, but not limited to, satellite images and video cameras (e.g., stationary cameras as well as cameras mounted on a helicopter, blimp, etc.).”); 
acquiring a first calculation criterion (Fig. 1, label 110 and [0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”); and 
calculating a reliability of sensing data, based on the acquired first virtual sensing data, by using the acquired first calculation criterion, to generate first reliability data (Fig. 1, label 118 and [0039]-[0040], particularly, “The creation of such models with machine learning relies on the storage of a library of likely sensor failure data along with relevant contextual data to create predictive models that can be applied to any sensors. Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc. Constructed models can be applied in real-time to interpret the reliability of sensors, including deterministic and stochastic functions of outputs that can be applied to use the erroneous data (e.g., this sensor can provide valuable information but it has to be resealed, etc.).”), wherein the first reliability data is indicative of the reliability with respect to at least one of factors which influence the reliability ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).
 
As to claims 11, 12, and 13, they are rejected by a similar rationale by that set forth in claim 1’s rejection.
  
As to claims 3 and 14, Horvitz discloses the first calculation criterion includes at least one of weighting factors which are allocated to situation items included in the first virtual sensing data, and the processor is configured to perform operations such that calculating the reliability of sensing data comprises calculating by using at least one of values of situation items in the first virtual sensing data and at least one of the weighting factors allocated to the situation items, and calculating the reliability, based on a result of the calculation ([0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.”)

As to claim 4, Horvitz discloses the first calculation criterion includes a pre-trained model created by performing machine learning which calculates, from virtual sensing data for learning, a reliability of sensing data generated under a situation indicated by the virtual sensing data for learning ([0039]-[0040], “The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures. The creation component 118 can include machine learning and reasoning one or more methodologies for learning from data and then predicting and/or interpreting sensor output from the models so constructed (e.g., Hidden Markov Models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.”).

As to claim 5, Horvitz discloses the factors include at least one of an influence by a person, an influence by noise, an influence by an operation of a peripheral device, an influence by an installation space of a sensor, or an intentional variation ([0039]-[0040], particularly, “Such case libraries capture the history of potentially anomalous outputs of the sensor, and couple this data about potential failures with other observations such as time of day, day of week, statistics of traffic flow registered about parts of a traffic system, type and brand of sensor, proximate sensors in series with the current sensor, etc…The creation component 118 can build probabilistic models to predict sensor failures based on evidence and a library of likely failures.”).

As to claims 6 and 16-19, Horvitz discloses the processor is configured to perform operations: such tat acquiring the first virtual sensing data further comprises acquiring second virtual sensing data representative of a second determination result with respect to the situation in the surrounding of the physical sensor, such that acquiring the first calculation criterion further comprises acquiring a plurality of second calculation criteria ([0032], particularly, “For instance, the context analyzer component 110 can analyze the time of day at which the data was recorded. Additionally, the context analyzer component 110 can determine or receive information regarding the day of the week, whether a day is a holiday, current or forecasted weather conditions, current status of roadways (e.g., whether and where an accident has been reported) and any other suitable contextual data.”)), and 
further comprising: acquiring operating condition data indicative of an operating condition of the physical sensor; selecting one of the second calculation criteria, which corresponds to the second virtual sensing data; and calculating the reliability, based on the acquired operating condition data, by using the selected second calculation criterion, and generating second reliability data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 7, Horvitz discloses the second reliability data is indicative of a reliability of physical sensing data with respect to noise, the physical sensing data being generated by a physical sensor which operates according to the operating condition indicated by the operating condition data under the situation indicated by the second virtual sensing data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 8, Horvitz discloses the second calculation criterion includes a criterion value for at least one of the operating conditions indicated by the operating condition data ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claims 9 and 15, Horvitz discloses the second calculation criterion includes a pre-trained model created by performing machine learning which calculates, from operating condition data for learning, a reliability of sensing data generated by a physical sensor which complies with an operating condition indicated by the operating condition data for learning ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).

As to claim 10, Horvitz discloses the operating condition includes at least one of a sampling frequency, precision, or resolution ([0033]-[0034], particularly, “The sensor analyzer component 112 analysis can be based upon prior data received from a sensor, data recorded by sensors proximate to the sensor being evaluated, and/or contextual information. Context or conditions under which data is collected can be used to determine if a sensor reading is reasonable or unlikely given other sensors and contextual information.”).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452